In re Gerhardt, C. William; — Plaintiff(s); applying for transfer to disability inactive status pursuant to Rule XIX, Sec. 22.
ORDER
Considering the Petition for Transfer to Disability Inactive Status filed by counsel for attorney, C. William Gerhardt, and the concurrence filed by the Office of Disciplinary Counsel,
IT IS ORDERED that C. William Ger-hardt be transferred to disability inactive status for an indefinite period and until the further order of the court. Supreme Court Rule XIX, § 22(C).
Pursuant to Supreme Court Rule XIX, § 26(E), this order shall be effective immediately.
/s/ Bernette J. Johnson Justice, Supreme Court of Louisiana
TRAYLOR, J. not on panel. Rule IV, Part II, § 3.